United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.A., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, CHARLOTTE-DOUGLAS
INTERNATIONAL AIRPORT, Charlotte, NC,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1430
Issued: December 30, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 18, 2009 appellant filed a timely appeal from an April 20, 2009 merit decision of
the Office of Workers’ Compensation Programs affirming an October 1, 2008 merit decision
denying her claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty on July 14, 2008 causally related to her employment.

FACTUAL HISTORY
On July 17, 2008 appellant, a 49-year-old transportation security officer, filed a traumatic
injury claim1 (Form CA-1) alleging that, on July 14, 2008, as she was going to an office to speak
with a scheduling officer, she walked into a partition wall, sustaining an aggravated lumbar disc
problem.2
On March 12, 2007 Dr. Chason Hayes, a Board-certified orthopedic surgeon, performed
arthroscopic surgery on appellant’s left shoulder. He diagnosed left shoulder rotator cuff
syndrome and global instability.
Appellant submitted a July 15, 2008 progress note from Ann Watts, a nurse practitioner,
who noted appellant’s history of injury and thereafter assessed her condition as low back pain
with radiculopathy and left shoulder pain.
On July 16, 2008 Dr. Neal M. Goldberger, a Board-certified anesthesiologist, noted
appellant’s history of injury, reported findings on examination and diagnosed nerve root
irritation with radicular pain as well as bilateral sacroiliac joint bursitis.
On July 18, 2008 Dr. Hayes noted appellant’s history of injury, reported findings on
examination and diagnosed recurrent left shoulder instability and acute lumbar strain.
On August 1, 2008 Dr. David Nelson, a radiologist, reported that magnetic resonance
imaging (MRI) scans of appellant’s lumbar spine revealed small disc protrusions at multiple
levels, some degenerative changes in her lumbar spine and sacroiliac joints bilaterally, and a
transitional type vertebral body at the lumbosacral junction.
On August 13 and September 10, 2008 Dr. Goldberger reported that appellant was post
left shoulder arthroscopic surgery. He diagnosed bilateral sacroiliac joint bursitis and lumbar
nerve root irritation.
In a September 10, 2008 note, appellant described the events of July 14, 2008, her
symptoms, medications, her history of injury as well as her other back-related workers’
compensation claims.

1

In addition to several prior shoulder-related traumatic injury claims, appellant has two prior back-related
traumatic injury claims. Under claim number xxxxxx892, on January 29, 2004 appellant allegedly sustained a
pulled low back muscle. This claim was administratively accepted without review for a limited time and medical
expense. Under claim number xxxxxx192, on April 1, 2005 appellant allegedly sustained a traumatic injury. This
claim was accepted for lumbar strain, but all benefits were terminated by decision dated June 13, 2006 because the
Office found that the accepted condition had resolved. This decision was affirmed on appeal after appellant sought
reconsideration.
2

The Board notes that the Office issued a Form CA-16. A properly executed Form CA-16 creates a contractual
obligation, which does not involve the employee directly, to pay the cost of the examination or treatment regardless
of the action taken on the claim. See Elaine M. Kreymborg, 41 ECAB 256, 259 (1989). The CA-16 issued to
appellant did not authorize either examination or treatment and was therefore not properly executed.

2

By decision dated October 1, 2008, the Office denied the claim. While it accepted that
the incident occurred as alleged, it denied the claim because the medical evidence of record did
not demonstrate that the accepted employment incident caused a medically-diagnosed injury.
On October 6, 2008 appellant, through her attorney, requested an oral hearing.
Following a hearing conducted on February 18, 2009, at which appellant described the
events of July 14, 2008, by decision dated April 20, 2009, the Office affirmed its October 1,
2008 decision because the evidence of record did not establish that the accepted employment
incident caused a medically-diagnosed injury.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act3 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,4
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.5 As part of his burden, the employee must submit rationalized medical opinion evidence
based on a complete factual and medical background showing causal relationship.6 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.7
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.8

3

5 U.S.C. §§ 8101-8193.

4

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
5

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).
6

G.T., supra note 5; Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

7

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

8

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).

3

ANALYSIS
The Office accepted that the employment incident occurred as alleged. Appellant’s
burden is to establish that the accepted employment incident caused a medically diagnosed
injury. As noted above, causal relationship is a medical issue that can only be proven through
production of rationalized medical opinion evidence.9 Appellant has not submitted sufficient
medical opinion evidence and therefore the Board finds she has not established that she sustained
an injury in the performance of duty on July 14, 2008.
Although Drs. Goldberger and Hayes related appellant’s history of injury and diagnosed
several conditions, they never explained how the accepted employment incident caused or
aggravated any of the conditions they diagnosed.10 Appellant must submit rationalized medical
evidence which based on an accurate history of injury, explains how the employment injury
physiologically caused the diagnosed condition. She did not submit any rationalized medical
evidence in support of her claim. This deficiency reduces the probative value of the medical
opinions such that their reports are insufficient to satisfy appellant’s burden of proof.11
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that her condition was aggravated by her employment is sufficient to
establish causal relationship.12
The Board finds appellant has not established that she sustained an injury in the
performance of duty on July 14, 2008 causally related to her employment.
CONCLUSION
The Board finds appellant has not established that she sustained an injury in the
performance of duty on July 14, 2008 causally related to her employment.

9

Appellant submitted reports signed by a nurse practitioner. Because healthcare providers such as nurses,
acupuncturists, physician’s assistants and physical therapists are not considered physicians under the Act, their
reports and opinions do not constitute competent medical evidence. 5 U.S.C. § 8101(2); see also G.G., 58 ECAB
___ (Docket No. 06-1564, issued February 27, 2007); Jerre R. Rinehart, 45 ECAB 518 (1994); Barbara J. Williams,
40 ECAB 649 (1989); Jan A. White, 34 ECAB 515 (1983). Therefore these reports have no evidentiary value.
10

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal
relationship have little probative value). See also Franklin D. Haislah, 52 ECAB 457 (2001); Jimmie H. Duckett, 52
ECAB 332 (2001).
11

Edgar G. Maiscott, 4 ECAB 558 (1952) (holding appellant’s subjective symptoms and self-serving declarations
do not, in the opinion of the Board, constitute evidence of a sufficiently substantial nature).
12

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

4

ORDER
IT IS HEREBY ORDERED THAT the April 20, 2009 and October 1, 2008 decisions
of the Office of Workers’ Compensation Programs are affirmed.
Issued: December 30, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

5

